999 F.2d 1362
LEAGUE OF UNITED LATIN AMERICAN CITIZENS, et al., Plaintiffs-Appellees,v.U.S. DEPARTMENT OF IMMIGRATION AND NATURALIZATION SERVICE,Defendant-Appellant.
No. 88-6447.
United States Court of Appeals,Ninth Circuit.
July 7, 1993.

On Remand from the United States Supreme Court.
Before:  GOODWIN, SNEED, and HUG, Circuit Judges.

ORDER

1
Pursuant to the order of remand of the United States Supreme Court in Reno, Attorney General, et al. v. Catholic Social Services, Inc., et al., --- U.S. ----, 113 S.Ct. 2485, 125 L.Ed.2d 38 (1993), this case is remanded to the district court for further proceedings consistent with that opinion.